El Juez Presidente Se. del Tobo,
emitió la opinión del tribunal.
El 7 de junio de 1921 se radicó en la Corte de Distrito-de Humacao la demanda en este pleito. Copiada, en lo per-tinente, dice así:
“II. — Que el demandante en distintas fechas del año mil nove-cientos veinte, entregó al demandado en diversas partidas de dinero para refaccionar una plantación de tabaco, ascendentes las sumas prestadas a üChocientos veinte y guateo dólabes cin-Cuenta Centavos, cuya cantidad por convenio de ambas partes de-vengaba el uno por ciento de interés desde el treinta y uno de mayo, feclia en que debía ser satisfecha la deuda hasta que ésta fuese totalmente solventada.
“III. — Que con igual fin en treinta y uno de mayo de mil no-vecientos veinte el demandante entregó al demandado la suma de-TRESCIENTOS DÓLARES la cual fué consignada en un pagaré otorgado firmado y entregado por el demandado al demandante y el cual venció en treinta y uno de diciembre de mil novecientos veinte y que copiado literalmente es como sigue: (Se transcribe el pa-garé).
“IY. — Que ambas deudas forman un total de mil ciento veinte y cuatro dólares cincuenta centavos más sus intereses los cuales no han sido pagados ni en todo ni en parte no obstante haber sido requerido de pago el demandado varias veces.”
El demandado alegó que la demanda no aducía hechos suficientes para determinar una causa de acción. La excep-ción fué declarada sin lugar.
Solicitó entonces el demandado que se produjera por el demandante una cuenta corriente y así lo hizo el deman-dante.
*600Contestó el demandado negando el hecho segundo de la demanda y alegando a su vez que era un agricultor de ta-baco y que el demandante .se comprometió a refaccionarlo a. razón de ciento cincuenta dólares por cada cuerda de siembra y con arreglo a determinadas otras condiciones que el demandante no cumplió llegando sólo a suplirle $138 en metálico y $246.70 en efectos, o sea un total de $384.70. Aceptó la existencia del pagaré a que se refiere el hecho tercero de la demanda y estableció una contrademanda re-clamando al demandante dos mil dólares por los daños y perjuicios que le causara a virtud del incumplimiento del contrato de refacción.
Fué el pleito a juicio. Se practicó una larga prueba y la corte finalmente dictó sentencia declarando la demanda con lugar y sin lugar la contrademanda. El demandado en-tonces interpuso el presente recurso de apelación señalando en su alegato cuatro errores cometidos a su juicio por la corte, 1, al desestimar la excepción previa; 2, al considerar exigible una obligación que no lo era; 3, al estimar sufi-ciente la prueba del demandante, 'y 4, al no apreciar debi-damente las defensas del demandado.
Discutiendo el primer error, sostiene el apelante que la demanda:
“(®) No expresa los días y meses del año 1920 en que el de-mandante supliera al demandado las diversas partidas de dinero, montantes a $824.50, que se relacionan por la alegación II; (6) N.i que el demandado tuviera reconocido y aceptado tal saldo; (c) Ni la fecha definida en que el supuesto deudor se hubiera obligado a devolver tal cantidad, puesto que simplemente se cita el día 81 de mayo, sin indicación de año alguno.”
No era necesario detallar en la demanda las diversas partidas de la cuenta, quedando obligado el demandante a entregar a la parte contraria, de acuerdo con lo establecido en el art. 124 del Código de Enjuiciamiento Civil, una copia de la cuenta. T eso fué lo que se hizo en el presente caso.
*601Tampoco era necesario alegar, dados los términos en que se estableció la demanda, que el saldo de la cuenta había sido aceptado por el demandado. Jiménez v. Alfonzo, 29 D. P. R. 322.
Realmente en el lieclio segundo de la demanda no se ex-presa el año en que vencía la obligación. Aparece el día y el mes. A nuestro juicio el contexto general de la alegación y de la fecha en que fué archivada, puede deducirse que el año era el 1921. Siendo ello así no creemos que la omisión pueda considerarse como error fundamental y por tanto que la corte de distrito no desestimó impropiamente la excep-ción.
Los otros errores señalados guardan relación con la prueba que fué apreciada por el tribunal sentenciador así:
“Por el resultado de la prueba practicada, la corte estima que el demandante ha probado tod’as las alegaciones de su demanda, excepto en cuanto se refiere a la obligación de pagar el demandado intereses del í% desde el 31 de mayo de 1921, por la cantidad de $824.50 por materiales y diner'o entregados; y que el demandado no ha justificado a satisfacción de la corte, que sólo está en deber al demandante la cantidad de $684.70, ni las demás alegaciones de su contestación y contrademanda en que reclama daños y perjui-cios por incumplimiento de contrato.”
Hemos leído cuidadosamente la prueba practicada. Es contradictoria en extremos esenciales. De haberle dado crédito a sus testigos, la corte debió haber fallado el pleito a favor del demandado. Pero la corte ño les dió crédito, creyendo por el contrario los testigos del demandante y aun-que hemos tenido algunas dudas al examinar por nosotros mismos la evidencia, no son dichas dudas en tal grado que nos permitan afirmar que el juez sentenciador errara de modo manifiesto.
Procede la Confirmación de la sentencia recurrida.

Confirmada la sentencia recurrida.

*602Jueces concurrentes: Sres. Asociados Wolf, 'Hutchison y Franco Soto.
El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este caso.